July 25, 2017




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                             REY GARZA, Appellant

NO. 14-16-00615-CV                           V.

     ROXANA REGALADO HARRISON AND JOSEPH SANTELLANA,
   INDIVIDUALLY AND AS RESPRESENTATIVES OF THE ESTATE OF
      JONATHEN ANTHONY SANTELLANA, DECEASED, Appellees
               ________________________________

      This cause, an interlocutory appeal from the trial court’s July 19, 2016 order
denying appellant Rey Garza’s motion to dismiss was heard on the transcript of the
record. We have inspected the record and find no error. We AFFIRM the trial
court’s order.

      We order appellant to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.